KRUPANSKY, Circuit Judge,
concurring in part and dissenting in part.
I concur in the majority opinion’s conclusion affirming the district court’s denial of Boucher’s motion to suppress and grant of summary judgment in favor of the Government regarding the $99,990 in U.S. currency. However, I would consider the $4,000 in U.S. currency in conjunction with the greater amount, the $99,990 in U.S. currency which was confiscated simultaneously. Consequently, I respectfully dissent from that section of the opinion reversing the district court’s grant of summary judgment as to the $4,000 in U.S. currency.